*353On Petition For Rehearing.
Sims, J.:
The feature of the breach of the contract on the part of the vendors in the matter of not furnishing the abstracts of title in accordance with the requirements of the contract is stressed in the petition for rehearing, and the view is earnestly and ably urged that the evidence discloses that the vendors acted in that particular in bad faith, so as to exclude the case from the operation of the doctrine prevailing in Virginia on the subject of the right of a vendee to recover damages for the loss of his bargain. We carefully considered this feature of the case upon the original hearing, and came to the conclusion that the evidence fails to establish that the vendors were guilty of bad faith either in the breach of the contract in the particular just mentioned or in any other particular, all as is set out in the original opinion. We find nothing on this subject in the petition for rehearing which we have not already fully considered and we are unable to come to a different conclusion.
The case of Hampton Stave Co. v. Gardner, 154 Fed. 805, 83 C. C. A. 521, cited in the petition for rehearing, is not in accord with the doctrine on the subject in force in Virginia, in that it omits all consideration of the element of the action of the vendor in bad faith as being essential to the liability in question.
On the further subject of the claim of interest on the $3,500.00 expended by the appellants in attorneys fees for investigating the title, set up for the first time in the petition for rehearing, we will say this:
Before handing down the original opinion we considered this question, but as neither in the pleading in the court below, nor in the petition for appeal, was there any claim of such interest prior to the decree, we made no mention of the subject in the opinion. Our views then, however, and now, on the subject, are as follows:
*354 In such, case interest prior to verdict or decree, if recoverable at all, would be recoverable as special damages, and hence would have to be specially alleged in order to be recoverable. But, aside from any consideration of pleading, we have been cited to no authority whatever in which the recovery of such interest on such expenses has been allowed; and we gather from the English and American cases cited in Sugden and Sedgwick that the uniform practice has been not to allow such recovery. See citations of authority on this point in the original opinion, and especially Jones v. Dyke, App. Purch. No. 5, No. 8 in appendix to 7th Lond. 3rd Sugden on Vendors, Whart. Rep. (Pa.) at p. 350; Flureau v. Thornhill, 2 Bl. Rep. 1078; Richards v. Barton, 1 Esp. 268; Camfield v. Gilbert, 4 Esp. 221; Bigler v. Morgan, 77 N. Y. 312, 320; Cockcraft v. Railroad Co., 69 N. Y. 201; Lee v. Dean, 3 Whart. (Pa.) 316, 330. On principle, since the recovery of the outlay is allowed as damages, and not as a contract obligation, no arbitrary rule can be said to exist which would require the allowance of such interest. 1 Sedg. on Damages, sec. 315. Indeed interest, prior to verdict or decree, on purchase money actually paid to and required to be returned by a vendor is not allowed in all cases. Maupin on Marketable Titles to Real Estate, sec. 94. And where interest is allowed on money required to be returned, there are obvious differences between the character of the liability to return money actually paid to the vendor, of which he has had the use and benefit from the time of its receipt, from money paid out by the vendee to others, such as expenses incurred in investigating the title pending the completion of the contract, of which the vendor has at no time had the benefit.
As, however, by our decision the liability of the *355vendor to repay the vendee the said expenses of $3,500.00 in amount thereupon became fixed, such payment should, of course, be promptly made. Provision to that effect, under Code, section 6259, was inadvertently omitted in the original opinion, and also from our decree which was entered at the November term, 1922. We will, therefore, now enter decree to the effect that, if said sum of $3,500.00 has not been already paid by the appellees to the appellant administratrix, and is not so paid within thirty days from the date of such decree, the same shall bear interest at the legal rate from the expiration of such thirty days until paid, and the prayer for a rehearing will be denied.